              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 1 of 17



                                                                                THE HONORABLE JAMES ROBART
 1

 2

 3

 4

 5
                                         UNITED STATES DISTRICT COURT
 6                                      WESTERN DISTRICT OF WASHINGTON

 7   BRADY EDMONDS, on behalf of himself and
 8   those similarly situated,
                                                                   NO. 2:19‐cv‐01613‐JLR
 9                              Plaintiff,                         PLAINTIFF’S MEMORANDUM IN OP‐
              vs.                                                  POSITION TO PROPOSED INTERVENOR
10
                                                                   PLAINTIFFS’ MOTION TO INTERVENE AND
11   AMAZON.COM, INC., a Foreign for Profit                        FOR LEAVE TO FILE MOTION TO DISMISS,
     Corporation; AMAZON LOGISTICS, INC., a                        OR, IN THE ALTERNATIVE, TRANSFER
12   Foreign for Profit Corporation; AMAZON.COM                    [Dkt. Nos. 55 and 56]
     SERVICES, INC., a Foreign for Profit Corporation,
13
                                                                   ORAL ARGUMENT REQUESTED
14                              Defendants.

15

16                                                 I. INTRODUCTION
17            The Motion to Intervene seeks relief that neither furthers the litigation before this
18   Court nor the Movants’ individual cases, in which they have not sought conditional
19   certification. Ultimately, Movants seek to have this case dismissed or transferred to a court
20   that lacks jurisdiction over many of the Opt‐In Plaintiffs in this matter and that the Amazon
21   Defendants1 have fervently argued lacks jurisdiction over them as well.23 As such, the
22
     1
       Defendants, Amazon.com, Inc, Amazon Logistics, Inc., and Amazon.com Services, Inc., are hereinafter
23
     collectively referred to as “Amazon” or the “Amazon Defendants.”
     2
       With respect to the Amazon Defendants, there is a split in authority as to whether Bristol‐Myers Squibb Co. v.
24
     Superior Court of California, San Francisco County., 137 S. Ct. 1773 (2017) (“Bristol‐Myers”), would act to divest a
     court of jurisdiction over out of state opt‐ins with respect to out of state defendants, unless the matter was
25
     originally filed where the Defendant is incorporated or has its principal place of business, like the instant matter
26   before the court. See Roy v. Fedex Ground Package System, Inc., 353 F. Supp. 3d 43 (D. Mass. 2018) (finding
     court had no jurisdiction over out of state opt‐ins); cf. Swamy v. Title Source, Inc., 2017 WL 5196780 (N.D. Cal.
27   Nov. 10, 2017) (holding Bristol‐Myers does not apply in to divest court of jurisdiction over out of state opt‐ins).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                         TERRELL MARSHALL LAW GROUP PLLC
                                                                                                  936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 1                         Seattle, Washington 98103‐8869
                                                                                               TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                      www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 2 of 17




 1   dismissal sought by the Movants would leave many Opt‐In Plaintiffs in this action without a
 2   remedy, requiring them to initiate one or more additional new lawsuits—the opposite of the
 3   efficiency envisioned by the first‐to‐file rule.4 Additionally, the relief Movants seek would
 4   further prejudice Plaintiff and the Opt‐In Plaintiffs due to the potential loss of claims arising
 5   from the FLSA’s wasting statute of limitations, which causes claims to die daily. See 29 U.S.C.
 6   § 255.
 7            The sole legal “right” that Movants seek to protect is not a right at all, and the
 8   potential prejudice/interest they cite is pure speculation. As it stands, the Thomas case is
 9   limited to three named plaintiffs, and Gaines is the only plaintiff in hers. Nobody has opted in
10   to either case. The Movants’ cases pertain solely to them, and there has been neither a
11   finalized and approved settlement5 nor authorization to permit notice to any other drivers in
12   either case. Indeed, for all of their huffing and puffing, the Movants have not even sought
13   conditional certification of any collective action in their cases, despite the fact that Thomas
14   has been pending for almost 10 months and Gaines has been pending for approximately 18
15   months. Thus, it appears that the sole potential beneficiaries of the relief requested by the
16   Movants are their counsel, who would benefit from additional attorneys’ fees if their case is
17   ultimately approved for notice and if they ultimately persuade Amazon to negotiate a
18   settlement on a collective basis, and if such settlement is approved, none of which has come
19   to fruition to date. It would be perverse to require Edmonds, the current Opt‐In Plaintiffs, and
20
     3
       Although Amazon now joins in the Intervenor’s request, they have previously argued that the court in the
21   Middle District of Florida lacks personal jurisdiction over them with regard to the claims of any driver employed
     outside the state of Florida. See Gibbs v. MLK Express Services, LLC, et. al., Case No. 2:18‐cv‐00434‐SPC‐MRM
22   (M.D. Fla. 2018) [D.E. 65, Amazon Opposition to Motion to Conditionally Certify (arguing Bristol‐Myers divested
     court of jurisdiction over potential out of state drivers in Florida)].
23   4
       Thomas failed to name the Amazon Defendants in her “first‐filed” Complaint. Given the broad and expansive
     definition of employer under the FLSA, Edmonds chose to pursue Amazon directly as his employer.
24   5
       Thomas has represented that she anticipates settling her case at a mediation currently scheduled in October
     2020. See Dkt. No. 56 (Affidavit of Sarah Schalman‐Berger). Gaines notified the Northern District of Georgia, that
25
     a settlement was reached, however to date, no motion to approve the settlement has been filed, and no party
26   has moved for authorization to send notice to potential collective action members despite informing the court
     that such an approval motion would be filed by June 15, 2020. See Gaines v. Amazon.com, LLC, et. al., 1:19‐cv‐
27   00528‐WMR (N.D. Ga. 2019) [D.E. 70, Joint Status Report (attached as Exhibit A)].

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                       TERRELL MARSHALL LAW GROUP PLLC
                                                                                                936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 2                       Seattle, Washington 98103‐8869
                                                                                             TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                    www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 3 of 17




 1   the thousands of potential opt‐ins to whom Plaintiff has already sought to send notice to sit
 2   on their hands rather than pursue Amazon so that a handful of individuals and their attorneys
 3   elsewhere likewise sit around simply hoping and praying that non‐existent collective action
 4   resolutions fall into their laps and are ultimately approved months and months (if not years)
 5   down the road—especially where Amazon is not a named defendant.
 6           Plaintiff seeks the recovery of unpaid wages of all delivery drivers or associates (“DAs”)
 7   who worked for the Amazon Defendants, nationwide. Thus, he is pursuing the same “ultimate
 8   objective,” i.e., unpaid wages, and there is a presumption that his representation is adequate.
 9   To rebut this presumption, Movants are required to demonstrate that Plaintiffs colluded with
10   Amazon or have an interest adverse to the Movants.6 The Movants have not and cannot
11   make such showing, and the Court should deny the Motion to Intervene. If potential
12   claimants do not want to proceed in a given case, they can safeguard their rights by simply
13   choosing not to opt‐in or file their own case. Thomas has already filed her FLSA claim against
14   the local DSP in the Middle District of Florida, and her interests are adequately protected.
15   That she and her attorneys chose not to pursue claims against Amazon and have elected not
16   to seek certification of her claims, pursuing a hope and prayer litigation strategy, does not
17   confer standing on her to intervene in this action.
18           Moreover, while Amazon does not oppose the Motion to Intervene, it nonetheless
19   filed a nine‐page response in support thereof. But Amazon’s brief is no more than an
20   impermissible “fourth‐filing” aimed at utilizing the Motion to Intervene as supplemental
21   authority to further its arguments in opposition to Plaintiff’s Motion for Notice and to
22   distinguish Plaintiff’s position as asserted in his Reply in support of his Motion for Notice.
23   Therefore, Amazon’s Response should be stricken from the record.
24           As further set forth herein, the Motion to Intervene must be denied, because the
25   Movants have not and cannot establish all of the elements necessary to intervene as a matter
26   6
      If anything, the full‐throated support for the requested intervention voiced by Amazon in its Response (Dkt. No.
27   59) has the appearance of collusion between the Movants’ counsel and Amazon.

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                               936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 3                      Seattle, Washington 98103‐8869
                                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                   www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 4 of 17




 1   of right and permissive intervention would unduly prejudice the Plaintiffs’ rights, and
 2   Amazon’s Response in support of the Motion to Intervene should be stricken from the record.
 3                                       II. ARGUMENT AND AUTHORITY
 4       A.   Legal Standard Governing Intervention
 5            Thomas devotes much of her briefing towards the relief she would seek if she were
 6   permitted to intervene. Such argument “puts the cart before the horse.” Before Thomas can
 7   seek the dismissal, transfer, or stay of this case, Thomas must prevail on her motion to
 8   intervene. See U.S. ex rel. Eisenstein v. City of N.Y., 556 U.S. 928, 933 (2009) (“intervention is
 9   the requisite method for a nonparty to become a party to a lawsuit.”). Here, Movants fail to
10   demonstrate the mandatory prerequisites for either compulsory or permissive intervention.
11   As such, the Motion to Intervene must be denied.
12            A court must permit a nonparty to intervene in a pending lawsuit and gain party status
13   if a federal statute confers an unconditional right to intervene. Fed. R. Civ. P. 24(a)(1). Where,
14   as here, Movants and their attorneys do not claim a right to intervene by a federal statute, the
15   party must show that: (1) it has a “significant protectable interest” relating to the property or
16   transaction that is the subject of the action; (2) the disposition of the action may, as a
17   practical matter, impair or impede the applicant’s ability to protect its interest; (3) the
18   application is timely; and (4) the existing parties may not adequately represent the applicant’s
19   interest.7 “Failure to satisfy any one of the requirements is fatal to the application, and [the
20   court] need not reach the remaining elements if one of the elements is not satisfied.”8
21            If a party cannot meet the standard to intervene as of right, a court may still allow
22   permissive intervention.9 Permissive intervention under Rule 24(b)(1) “‘requires (1) an
23   independent ground for jurisdiction; (2) a timely motion; and (3) a common question of law
24
     7
       Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998) (citation and quotation marks omitted); see also Fed. R.
25
     Civ. P. 24(a)(2).
     8
26     Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009) (emphasis added).
     9
       See Fed. R. Civ. P. 24(b)(1)(B) (allowing intervention if the party has a claim or defense that shares with the
27   main action a common question of law or fact).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                       TERRELL MARSHALL LAW GROUP PLLC
                                                                                                936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 4                       Seattle, Washington 98103‐8869
                                                                                             TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                    www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 5 of 17




 1   and fact between the movant’s claim or defense and the main action.’”10 As this Court has
 2   noted, “[e]ven if an applicant satisfies those threshold requirements, the district court has
 3   discretion to deny permissive intervention.” United States v. City of Seattle, 2018 WL 348372,
 4   at *4 (W.D. Wash. Jan. 10, 2018) (Robart, J.) (quoting Donnelly v. Glickman, 159 F.3d 405, 412
 5   (9th Cir. 1998)). In exercising its discretion, the Court considers factors like the “nature and
 6   extent of the intervenor’s interest,” and “whether the intervention will unduly delay or
 7   prejudice the adjudication of the original parties’ rights.” Id. The party seeking to intervene
 8   bears the burden of showing that all of the requirements for intervention have been met.11
 9   B.       Movants Cannot Meet all of The Mandatory Prerequisites for Intervention as of
              Right, and Thus, The Motion is Due to be Denied
10
              1.       Movants lack a “significant protectable interest” relating to the property or
11                     transaction that is the subject of the Edmonds action

12            In order to intervene, a movant must have an interest that is “direct, substantial, and

13   legally protectable.”12 “An applicant has a ‘significant protectable interest’ in an action if (1) it

14   asserts an interest that is protected under some law, and (2) there is a ‘relationship’ between

15   its legally protected interest and the plaintiff's claims.” Ctr. for Biological Diversity v. U.S.

16   E.P.A., 2014 WL 636829, at *3 (W.D. Wash. Feb. 18, 2014) (Robart, J.) (citations omitted). “An

17   applicant generally satisfies the ‘relationship’ requirement only if the resolution of the

18   plaintiff's claims actually will affect the applicant.”13 “To merit intervention as of right, the

19   interest must be ‘direct, non‐contingent, substantial and legally protectable.’” Id. (emphasis

20   added).14

21
     10
        Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011) (quoting Beckman Indus., Inc.
22   v. Int'l Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992)); Fed. R. Civ. P. 24(b)(1).
     11
        United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).
23   12
        See Bridgeport Guardians, Inc. v. Delmonte, 602 F.3d 469, 473 (2d Cir. 2010) (quoting Wash. Elec. Coop., Inc. v.
     Mass. Mun. Wholesale Elec. Co., 922 F.2d 92, 97 (2d Cir. 1990)).
24   13
        Donnelly, 159 F.3d at 410.
     14
        See also Travis v. Navient Corp., 284 F. Supp. 3d 335, 342 (E.D.N.Y. 2018) (“An interest that is remote from the
25
     subject matter of the proceeding, or that is contingent upon the occurrence of a sequence of events before it
26   becomes colorable, will not satisfy the rule.”); Calderon v. Clearview AI, Inc., 2020 WL 2792979, at *4 (S.D.N.Y.
     May 29, 2020) (same) (denying intervention where movant had not achieved certification of a class, and as such,
27   only represented his own interests and no one else i.e. there were no other interests to protect).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                                 936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 5                        Seattle, Washington 98103‐8869
                                                                                              TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                     www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 6 of 17




 1            Movants seek to protect their right to one day attempt to settle their cases on a
 2   collective basis and further to send notice to potential members of the collective actions
 3   which they claim would be subsumed by the potential collective members in this case.
 4   Neither Movant has moved for conditional certification in their respective cases, and neither
 5   has a court‐approved collective action settlement at the ready. They have no concrete right
 6   to protect. Further, given the opt‐in nature of FLSA claims and actions, no named‐plaintiff has
 7   an interest in any other potential opt‐in’s claim, unless and until such potential opt‐in actually
 8   files his or her consent to join the action. Conditional certification under the FLSA is primarily
 9   a “case management” device that facilitates notice to potential plaintiffs of their right to join
10   the action.15 Movants have each filed their individual claims against individual delivery service
11   providers, in their respective jurisdictions, and have thus secured their individual rights. To
12   date, Thomas is joined by two other named plaintiffs, and Gaines is proceeding individually.
13   No additional drivers have opted into either case. There is no other or further relief that can
14   be granted to them in the instant matter or by granting intervention.16 Additionally, no ruling
15   from the Court in this matter will have any bearing or effect on the Movants’ individual FLSA
16   claims since they have not opted into this matter.
17            Even if the Court were to disagree and find that the Movants have a protectable right
18   to send notice, this Court has found—in an analogous setting where multiple steps need to
19   occur—that the ultimate right that was sought, was too speculative to give rise to a “direct,
20   non‐contingent” interest necessary to justify intervention as of right. Ctr. for Biological
21   Diversity v. U.S. E.P.A., 2014 WL 636829, at *3 (W.D. Wash. Feb. 18, 2014) (Robart, J.).
22   Likewise, here, both Thomas and Gaines still have a number of steps that may never come to
23   15
        See Hoffmann‐La Roche Inc. v. Sperling, 493 U.S. 165, 169, 174, 110 S.Ct. 482, 107 L.Ed.2d 480 (1989)); Genesis
     Healthcare Corp. v. Symczyk, 569 U.S. 66, 75, 133 S.Ct. 1523, 185 L.Ed.2d 636 (2013) (“Under the FLSA, by
24
     contrast [to Rule 23], ‘conditional certification’ does not produce a class with an independent legal status, or join
     additional parties to the action. The sole consequence of conditional certification is the sending of court‐
25
     approved written notice to employees, who in turn become parties to a collective action only by filing written
26   consent with the court.” (citations omitted).
     16
        Plaintiff agrees that the Movants should be excluded from the list of drivers to whom notice is sent, to avoid
27   any confusion on the part of the Movants.

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                         TERRELL MARSHALL LAW GROUP PLLC
                                                                                                  936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 6                         Seattle, Washington 98103‐8869
                                                                                               TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                      www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 7 of 17




 1   fruition before there could be any possible cognizable right of anyone in their case, and
 2   therefore the interest they seek to protect is too speculative.
 3            Because the Movants have no current right or interest in any other person’s claim,
 4   there are still multiple steps that must occur before either Thomas or Gaines have any interest
 5   or rights relative to putative opt‐ins for whom they contend they, and their attorneys, seek to
 6   protect. For the Movants to even arguably have a right or protectable interest, they would
 7   need all of the following dominoes to fall into place: (i) one or more cases would have to be
 8   settled on a collective basis and reduced to writing and signed by all necessary parties; (ii) the
 9   Movants would have to move for conditional certification of their respective cases/claims; (iii)
10   one or more courts would have to issue an order which authorizes notice to potential opt in
11   Plaintiffs in the respective cases; (iv) one or more putative opt‐in plaintiffs would have to
12   affirmatively join their respective lawsuits by filing a consent to join; and (v) a court would
13   have to grant approval of the non‐existent settlement as fair, final, and binding.
14            Of course, one or likely more of these steps may never materialize. Equally important,
15   each of these steps is wholly and completely outside of either of the Movants’ control or that
16   of their attorneys. Neither of the Movants have obtained court‐approved settlements.
17   Likewise, neither of the Movants have even sought conditional certification and/or judicial
18   approval to send notice of pendency in their respective cases. No opt‐ins have joined Gaines’
19   case to date, and Gaines remains a single plaintiff case. Similarly, no one has opted in to
20   Thomas’ case to date. Lastly, it is entirely possible that the Middle District of Florida may
21   refuse to approve any proposed settlement as presented, even assuming the parties purport
22   to reach one.17 18
23   17
        Movants cite to Burns v. MLK Express Servs, LLC, 2020 WL 1891175, at *1 (M.D. Fla. Apr. 16, 2020) (“Burns”),
     because the undersigned successfully sought intervention to dismiss a second‐filed case on based on the first‐to‐
24
     file rule. But the facts of Burns are distinguishable. At the time Gibbs sought intervention in Burns, Gibbs was
     the only conditionally certified collective governing the local DSP drivers at issue. When Burns was settled for a
25
     mere $50 per claimant, Gibbs was compelled to intervene in order to avoid confusion of two notices issuing from
26   the same court to the exact same pool of potential opt‐ins. Here, neither Thomas, nor Gaines have been
     conditionally certified or moved for notice to issue, and notice would not issue from the same district court.
27   Moreover, the court in Burns recognized that that the first‐to‐file rule does not rigidly require the dismissal of a

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                                 936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 7                        Seattle, Washington 98103‐8869
                                                                                              TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                     www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 8 of 17




 1            The “rights” that Thomas, Gaines, and their attorneys seek to protect are too
 2   speculative at this juncture to warrant intervention as of right.19
 3            The Motion to Intervene should be denied on this ground alone dispensing with any
 4   further inquiry.
 5            2.       The Disposition of the Edmonds Action Will Not Impair Or Impede the Movants’
                       Ability to Protect Their Own Interests Since They have Already Filed FLSA Claims
 6                     against Different Defendants in Florida and Georgia
 7            Notwithstanding the above, to the extent the Court were to find that Movants have an
 8   actual concrete protectable interest, Movants must also show, among other things, that “the
 9   disposition of the action may . . . impair or impede the applicant’s ability to protect [his]
10   interest.” United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004). Movants
11   cannot show such prejudice here because she has already filed her own FLSA suit.20 Further, if
12   notice were to issue in this case, no one’s rights are impaired. Prospective opt‐in plaintiffs can
13   choose to do one of three things: (i) do nothing and lose their rights to recovery; (ii) opt‐in to
14   the matter; or (iii) refrain from opting in and filing their own lawsuit, as did Thomas and
15

16   second‐filed action “[b]ecause simultaneous collective actions are permissible under the FLSA.” Id. at *4; Yates v.
     Wal‐Mart Stores, Inc., 58 F. Supp. 2d 1217, 1218 (D. Colo. 1999) (The FLSA “allows for the maintaining of a
17   second collective action” if “it is in the interest of judicial efficiency for the Court to allow the second action.”)).
     18
        See Burns, 2020 WL 1891175, at *4 (declining to approve a purported collective action settlement in a similar
18   case against a DSP and Amazon, noting, “the Court is not bound to accept it, nor is the Court required to accept
     and approve a stipulated agreement on conditional certification of the Burns class.”) (citing Madison v. United
19   Site Servs. of Fla., Inc., 2017 WL 11037929, at *2‐3 (M.D. Fla. July 5, 2017) (rejecting a stipulation for conditional
     certification)).
20   19
        See Calderon, 2020 WL 2792979, at *4‐5 (stating “[a]ny interest [intervenor] might have in protecting ‘his’
     putative class is too speculative to warrant intervention as of right”) (citing Travis, 284 F. Supp. 3d at 342‐43;
21   Mejia v. Time Warner Cable Inc., 2017 WL 3278926, at *18 (S.D.N.Y. Aug. 1, 2017) (finding proposed intervenors’
     interest “too remote to justify intervention” prior to class certification); Townes v. Trans Union, LLC, 2007 WL
22   2457484, at *2 (D. Del. Aug. 30, 2007) (“the Court finds the interest asserted by the [intervenors] to be
     speculative at this juncture” because “A class has not been certified.”); Glover v. Ferrero USA, Inc., 2011 WL
23
     5007805, at *3 (D.N.J. Oct. 20, 2011) (“Proposed Intervenors’ purported interests are too speculative, i.e., their
     interests cannot be impaired by this litigation because a class has not yet been certified in the California action,
24
     thus, Proposed Intervenors are merely seeking to intervene for the purpose of preventing any potential adverse
     rulings which may occur and may bind a class of consumers which Proposed Intervenors may or may not
25
     represent.”)).
     20
26      Valdez v. Cox Commc'ns Las Vegas, Inc., 557 F. App'x 655, 657–58 (9th Cir. 2014) (finding intervenor could not
     show impairment of rights in FLSA context, with respect to appeal, where such intervenor had already filed suit
27   on his own behalf and appealed as well).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                                    936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 8                           Seattle, Washington 98103‐8869
                                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                        www.terrellmarshall.com
               Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 9 of 17




 1   Gaines. Therefore, no one other than the opt‐ins who actually opt‐in to this case, or any FLSA
 2   case for that matter, are bound by the rulings of a particular case. Moreover, since Thomas
 3   and Gaines have already filed lawsuits, their interests are already protected. It is only in the
 4   Rule 23 context that potential class members are bound by the ultimate disposition in the
 5   case.21
 6             Further, even in the Rule 23 context, a party’s rights are not impaired if they have the
 7   ability to opt‐out of any proposed action and file their own lawsuit if they so choose. See
 8   Swinton v. SquareTrade, Inc., 2018 WL 8458862 at *4 (S.D. Iowa Sept. 21, 2018)22 23 Since the
 9   Movants’ alleged rights are not impaired, and cannot be impaired by this action, they have
10   failed to show they are entitled to intervention as a matter of right. Thus, the Motion to
11   Intervene must be denied.
12             3.     Movants have Failed to Demonstrate that Edmonds and His Counsel are
                      Inadequate
13
               Intervention should be denied if the Court finds that the existing parties already
14
     adequately represent Thomas’ interest.24 Generally, the burden on a proposed intervenor in
15
     showing inadequate representation is minimal; it is satisfied if they can demonstrate that
16
     representation of their interests “may be” inadequate.25
17
               Courts within this Circuit consider three factors in determining the adequacy of
18
     representation: (i) whether the interest of a present party is such that it will undoubtedly
19
     make all of a proposed intervenor’s arguments; (ii) whether the present party is capable and
20
     willing to make such arguments; and (ii) whether a proposed intervenor would offer any
21

22

23   21
        See Genesis Healthcare, 133 S.Ct. at 1530 (noting that conditional certification “does not produce a class with
     an independent legal status, or join additional parties to the action”).
24   22
        (finding no impairment of rights of intervenor where he could opt‐out of settlement and continue to pursue his
     first filed action, and where court would ensure that any settlement is fair, reasonable and adequate).
25   23
        Cicero v. Directv, Inc., 2010 WL 11463634, at *2 (C.D. Cal. Mar. 2, 2010); Townes v. Trans Union, LLC, 2007 WL
26   2457484, at *3 (D. Del. Aug. 30, 2007)).
     24
        See Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003).
     25
27      Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 & n.10 (1972).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                               936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 9                      Seattle, Washington 98103‐8869
                                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                   www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 10 of 17




 1   necessary elements to the proceeding that other parties would neglect. Arakaki, 324 F.3d at
 2   1086.
 3           The most important factor is “how the interest compares with the interests of the
 4   existing parties.” Id. “When an applicant for intervention and an existing party have the same
 5   ultimate objective, a presumption of adequacy of representation arises.” Id.; see also
 6   Microsoft Corp. v. United States Dep't of Justice, 2016 WL 4506808, at *6 (W.D. Wash. Aug. 29,
 7   2016) (Robart. J.) (denying both permissive intervention and intervention as a matter of right
 8   where the intervenor and party plaintiff had the same ultimate objective, and intervenor
 9   could not show how their particularized arguments would advance or assist in the prosecution
10   of the case).
11           If the proposed intervenor has an identical interest to the present party, a compelling
12   showing is required to show inadequate representation. Id.26 Where parties share the same
13   ultimate objective, a “mere difference of opinion concerning the tactics with which the
14   litigation should be handled” does not render representation inadequate. Id.27
15           Both Edmonds and the Movants seek to recover unpaid wages under the FLSA based
16   on work they performed as drivers for Amazon. Gaines chose to file her lawsuit in Georgia,
17   and Thomas chose to file suit in Florida against the local delivery service provider through
18   whom she worked, without naming the Amazon Defendants. On the other hand, Edmonds
19   chose to pursue the Amazon Defendants—whom he deemed more viable—and to do so in
20   Washington, where Amazon has its principal place of business, on a nationwide basis as his
21   employer. These are purely strategic legal decisions on which the parties clearly differ. The
22   fact that Movants’ attorneys do not understand this strategy or disagree that it is the best
23

24
     26
        See also 7C WRIGHT, MILLER, & KANE, FEDERAL PRACTICE & PROCEDURE § 1909 (3d ed. 2019) (“The rule is
25
     that representation is adequate if no collusion is shown between the representative and an opposing party, if the
26   representative does not have or represent an interest adverse to the proposed intervenor and if the
     representative does not fail in the fulfillment of his duty.”).
     27
27      See also Arakaki, 324 F.3d at 1086.

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                      TERRELL MARSHALL LAW GROUP PLLC
                                                                                               936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 10                     Seattle, Washington 98103‐8869
                                                                                            TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                   www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 11 of 17




 1   course is not a valid basis to allow intervention. This is especially true because both cases
 2   seek the same ultimate objective of recovery of unpaid wages on behalf of delivery associates.
 3            Further, there are eleven opt‐in Plaintiffs in this case, all of whom have the same rights
 4   and standing as party plaintiffs by virtue of the fact that they have opted into this matter. See
 5   Campbell v. City of Los Angeles, 903 F.3d 1090, 1105 (9th Cir. 2018) (stating “[t]he FLSA does
 6   not use the terms ‘original’ or ‘opt‐in’ plaintiff at all; the FLSA instead refers to all plaintiffs in
 7   a collective action as ‘party plaintiff[s]’”) (citing 29 U.S.C. § 256(a)).28 There are party plaintiffs
 8   who have opted into this case who do not have any relation to the Middle District of Florida
 9   or the local DSP defendants named in either of the Movants’ lawsuits. Therefore, their
10   interests could not be adequately protected in either of the Movants’ actions. Moreover,
11   even assuming arguendo there is a plaintiff in this case who was previously employed for
12   Amazon through one of the DSPs named in the Movants’ lawsuits, the protections afforded to
13   them via the Movants’ lawsuits are purely speculative and may never come to fruition. As
14   such, dismissal of this action or transfer would unduly prejudice these plaintiffs, resulting in
15   the loss of time and the filing of numerous new lawsuits around the country. The parties
16   simply chose two different strategies in two different venues. This is not a valid basis for
17   intervention.
18            Furthermore, to the extent that Thomas and Gaines do not seek to intervene to
19   actually participate in the instant litigation, they cannot satisfy the requirement that they are
20   seeking to intervene to provide “any necessary elements” that Edmonds has allegedly
21   neglected. Instead, the Movants solely seek to dismiss or transfer this case. See generally
22   Motion to Intervene. They do not seek to assist in the actual prosecution of this matter or
23   move the ball forward in any way. Intervention as of right is not available to those whose only
24

25   28
       See also Mickles v. Country Club Inc., 887 F.3d 1270, 1278 (11th Cir. 2018) (“The plain language of § 216(b)
26   supports that those who opt in become party plaintiffs upon the filing of a consent [.]”); Almanzar v. C & I
     Assocs., Inc., 175 F. Supp. 3d 270, 279 n.3 (S.D.N.Y. 2016) (“Individuals who have opted‐in to an FLSA collective
27   action have ‘party status’ and are able to advance their own claims.”).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                                 936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 11                       Seattle, Washington 98103‐8869
                                                                                              TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                     www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 12 of 17




 1   interest in the action is to prevent the action from going forward.29 Therefore, the Motion to
 2   Intervene fails under this prong as well and must be denied.
 3            Finally, based on the facts of this case, Movants’ desire to intervene only to dismiss
 4   this action in favor of their own requires an application of the first‐to‐file rule that improperly
 5   makes a weapon out of a rule designed to promote “considerations of judicial and litigant
 6   economy, and the just and effective disposition of disputes.”30
 7   C.       Permissive Intervention is Inappropriate
 8            Courts within the Ninth Circuit have frequently denied requests for permissive
 9   intervention on the grounds that a movant cannot satisfy Rule 24(a)'s requirements for
10   intervention as of right.31
11            The Movants seek intervention to dismiss or transfer this matter to a court that the
12   Amazon Defendants have vehemently argued lacks jurisdiction32 over them and the claims of
13   non‐Florida opt‐in Plaintiffs who have already opted into this case. Numerous courts have
14   determined that intervention solely to dismiss, stay, or transfer a case is an inappropriate use
15   of the intervention mechanism that results in prejudice on the non‐intervening parties. See
16   Webb v. Dr Pepper Snapple Grp., Inc., 2018 WL 1990509, at *4 (W.D. Mo. Apr. 26, 2018)
17

18   29
        See Izzio v. Century Partners Golf Mgmt., L.P., 2015 WL 5472845, at *4 (N.D. Tex. Sept. 15, 2015) (denying
     intervention in competing FLSA cases where movant sought to intervene on first‐to‐file grounds to prevent the
19   action from going forward and further finding that movant’s interests were not impaired and adequately
     represented) (citing Worthington v. Bayer Healthcare LLC, 2011 WL 6303999, at *6 (D.N.J. Dec.15, 2011)).
20   30
        Id at *8 (citing Silver Line Bldg. Prods. LLC v. J–Channel Indus. Corp., 12 F.Supp.3d 320, 324
     (E.D.N.Y.2014), and Futurewei Tech's, Inc. v. Acacia Research Corp., 737 F.3d 704, 708 (Fed. Cir. 2013)).
21   31
        See, e.g., Viet Bui v. Sprint Corp., 2015 WL 3828424, at *2 (E.D. Cal. June 19, 2015) (citing Perry, 587 F.3d at 955
     (stating that district court's denial of a Rule 24(b) motion to intervene based on the parties’ “identity of
22   interests” and the existing party's “ability to represent those interests adequately” was “supported by [Ninth
     Circuit] case law on intervention in other contexts”)); United States ex rel. Richards v. De Leon Guerrero, 4 F.3d
23
     749, 756 (9th Cir.1993) (affirming denial of permissive intervention in a subpoena enforcement proceeding
     seeking disclosure of tax records where the government party made the same arguments as the taxpayer
24
     intervenors, and the government party would adequately represent the intervenors' privacy interests); Tobin v.
     Conopco, Inc., 2013 WL 1729845, at *2 (N.D. Cal. Apr. 22, 2013) (denying motion to intervene under Rule 24(b)
25
     on the same grounds used to deny motion to intervene under Rule 24(a), i.e., that the existing party could
26   adequately protect interests and the proposed intervenor could avoid having her interest impaired by opting out
     of any certified class).
     32
27      See note 2, supra.

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                                   936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 12                         Seattle, Washington 98103‐8869
                                                                                                TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                       www.terrellmarshall.com
              Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 13 of 17




 1   (denying intervention where intervenors stated intention was to stay, transfer or dismiss the
 2   action).33
 3            Next, the existing parties may be prejudiced if permissive intervention is granted and
 4   the current action is transferred to Florida due the Supreme Court’s decision in Bristol‐Myers.
 5   While it is uncontested that this Court has personal jurisdiction over the Amazon Defendants,
 6   it is unsettled if the Middle District of Florida would have personal jurisdiction over the
 7   Amazon Defendants with respect to the claims of the opt‐in Plaintiffs in the current action. In
 8   fact, Amazon has vehemently argued that the court in Florida does not.34 Thus, whether the
 9   ultimate relief sought is transfer or dismissal, the result is the same.
10            Here, Movants cannot meet their burden, and permissive intervention should be
11   denied.
12   D.       Amazon’s Response to Motion to Intervene Should be Stricken
13            Under the Local Rules of this Court, a party is permitted to request to strike material
14   contained in or attached to submissions of opposing parties in its responsive brief for the
15   court to consider with the underlying motion. See LCR 7(g). Amazon’s nine‐page Response to
16   the Motion to Intervene is nothing more than an impermissible sur‐reply, or an impermissible
17   “fourth‐round filing,” to Plaintiff’s Reply in Support of his Motion for Notice. As such, it should
18   be stricken from the record. The Local Rules for the Western District of Washington only
19   allow for a sur‐reply under one circumstance: when a party is requesting to strike material
20   contained within or attached to a reply brief. See LCR 7(g).35 With full knowledge that it was
21
     33
        Viet Bui, 2015 WL 3828424 at *4 (“Courts may consider various relevant factors [when considering a motion to
22   intervene], including ‘the nature and extent of the [proposed] intervenors' interest.”) (quoting Spangler v.
     Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)); Glover v. Ferrero USA, Inc., 2011 U.S. Dist. LEXIS
23
     121352, at *21, 2011 WL 5007805 (D.N.J. October 20, 2011) (“[T]he Proposed Intervenors’ stated interest in only
     having this action dismissed or transferred ... will clearly prejudice the rights of the existing parties in this action,
24
     [and] the Court declines to permit the Proposed Intervenors to intervene.”).
     34
        Webb v. Dr Pepper Snapple Grp., Inc., 2018 WL 1990509, at *4 (denying permissive intervention due to
25
     potential jurisdictional issues arising under Bristol‐Myers.).
     35
26      Metal Workers Int'l Ass'n, Local 66 v. Northshore Sheet Metal, Inc., 2013 WL 1412931, at *1 (W.D. Wash. Apr.
     8, 2013) (“as a general rule, the Local Rules authorize only three rounds of filing: the moving party's initial filing,
27   the nonmoving party's response, and the moving party's reply.”).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                            TERRELL MARSHALL LAW GROUP PLLC
                                                                                                     936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 13                           Seattle, Washington 98103‐8869
                                                                                                  TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                         www.terrellmarshall.com
             Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 14 of 17




 1   not permitted to file additional briefing with regard to Plaintiff’s Motion for Notice, Amazon
 2   jumped at the opportunity to use the entirety of its Response to have the proverbial last
 3   word, rehashing arguments regarding alleged procedural inefficiencies that it already made in
 4   its Opposition, and attempts to use the Motion to Intervene as additional evidence that
 5   Plaintiff’s Motion for Notice should be denied. Amazon does not even attempt to be subtle in
 6   its purpose. For example, in its introduction Amazon states “[a]s detailed in Amazon’s prior
 7   briefing, the Court can and should deny Plaintiff’s motion for conditional certification because
 8   Plaintiff has failed to present sufficient evidence that the putative collective action members
 9   are similarly situated”—an inquiry irrelevant to the determination into whether intervention
10   is appropriate. See Dkt. No. 59 at 9. Moreover, Amazon dedicates an entire section of its
11   Response to undermining Plaintiff’s discussion of Campbell in his Reply.36
12            Amazon’s response is nothing more than a backdoor attempt at an impermissible sur‐
13   reply regarding Plaintiff’s Motion for Notice, and the entire Response should be stricken. For
14   example, in Willis v. Devere, plaintiff filed a motion for sanctions after already requesting
15   sanctions in a fully briefed motion to enforce settlement. 2014 WL 1285881, at *2 (E.D. Cal.
16   Mar. 28, 2014). There, the court held that because plaintiff’s motion for sanctions was a
17   backdoor attempt to raise new arguments in support of his motion to enforce settlement
18   after it was fully briefed, plaintiff’s motion for sanctions was an impermissible surreply, and
19   the court struck it from the record. Id. Amazon does not oppose the Motion to Intervene and
20   cannot be permitted to take advantage of its opportunity to “respond” in order to further
21   argue its contentions in opposition to conditional certification or to rebut the contents of
22   Plaintiff’s Reply.37
23
     36
        See Dkt. No. 59 (Amazon’s Response) at 4‐6; Dkt. No. 53 (Plaintiff’s Reply)at 6‐11; Campbell v. City of Los
24
     Angeles, 903 F.3d 1090 (9th Cir. 2018).
     37
        See Metal Workers Int'l Ass'n, Local 66, 2013 WL 1412931, at *1 (striking nonmoving party’s impermissible
25
     surreply explaining that “the Contested Filing in its substance is not a surreply, but rather the nonmoving party’s
26   attempt to have the last word on the legal discussion of admissibility of its own evidence”); Gauthier v. Twin City
     Fire Ins. Co., 2015 WL 12030097, at *1 (W.D. Wash. July 15, 2015) (holding that supplemental authority filed by
27   non‐movant after motion had been fully briefed was impermissible surreply and striking it from the docket).

     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO                        TERRELL MARSHALL LAW GROUP PLLC
                                                                                                 936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 14                       Seattle, Washington 98103‐8869
                                                                                              TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                                     www.terrellmarshall.com
            Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 15 of 17




 1                                            III. CONCLUSION
 2           Movants have not demonstrated that intervention is warranted here. Movants seek to
 3   dismiss the instant action to preserve some speculative right that may never come to fruition,
 4   and Amazon is all too eager to join in this request, likely because Edmonds is the only driver in
 5   the country seeking to hold Amazon directly responsible to the thousands of DAs who are
 6   owed wages. Therefore, Edmonds respectfully requests that this Court enter an Order
 7   denying the Motion to Intervene and striking Amazon’s Response to same.
 8           RESPECTFULLY SUBMITTED AND DATED this 17th day of June, 2020.
 9
                                                TERRELL MARSHALL LAW GROUP PLLC
10
                                                By:    /s/ Toby J. Marshall, WSBA #32726
11                                                    Beth E. Terrell, WSBA #26759
12                                                    Email: bterrell@terrellmarshall.com
                                                      Toby J. Marshall, WSBA #32726
13                                                    Email: tmarshall@terrellmarshall.com
                                                      936 North 34th Street, Suite 300
14                                                    Seattle, Washington 98103‐8869
15                                                    Telephone: (206) 816‐6603
                                                      Facsimile: (206) 319‐5450
16
                                                      Andrew R. Frisch, Admitted Pro Hac Vic
17
                                                      Email: afrisch@forthepeople.com
18                                                    Paul M. Botros, Admitted Pro Hac Vice
                                                      Email: pbotros@forthepeople.com
19                                                    MORGAN & MORGAN, P.A.
                                                      8151 Peters Road, Suite 4000
20
                                                      Plantation, Florida 33324
21                                                    Telephone: (954) WORKERS
                                                      Facsimile: (954) 327‐3013
22
                                                Attorneys for Plaintiff
23

24

25

26

27
     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO            TERRELL MARSHALL LAW GROUP PLLC
                                                                                     936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 15           Seattle, Washington 98103‐8869
                                                                                  TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                         www.terrellmarshall.com
            Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 16 of 17




 1                                         CERTIFICATE OF SERVICE
 2           I, Toby J. Marshall, hereby certify that on June 17, 2020, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                     Ryan D. Redekopp, WSBA #36853
 6                   Email: ryan.redekopp@klgates.com
                     K&L GATES LLP
 7                   925 Fourth Avenue, Suite 2900
 8                   Seattle, Washington 98104
                     Telephone: (206) 623‐7580
 9                   Facsimile: (206) 623‐7022

10                   Richard Rosenblatt, Admitted Pro Hac Vice
11                   Email: richard.rosenblatt@morganlewis.com
                     MORGAN LEWIS & BOCKIUS LLP
12                   502 Carnegie Center
                     Princeton, New Jersey 08540‐6241
13
                     Telephone: (609) 919‐6600
14                   Facsimile: (609) 919‐6701

15                   Christopher K. Ramsey, Admitted Pro Hac Vice
                     Email: christopher.ramsey@morganlewis.com
16
                     MORGAN LEWIS & BOCKIUS LLP
17                   One Oxford Centre, 32nd Floor
                     Pittsburgh, Pennsylvania 15219‐6401
18                   Telephone: (412) 560‐3300
                     Facsimile: (412) 560‐7001
19

20                   Attorneys for Defendants

21

22

23

24

25

26

27
     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO            TERRELL MARSHALL LAW GROUP PLLC
                                                                                     936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 16           Seattle, Washington 98103‐8869
                                                                                  TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                         www.terrellmarshall.com
            Case 2:19-cv-01613-JLR Document 60 Filed 06/17/20 Page 17 of 17




 1           DATED this 17th day of June, 2020.
 2
                                                TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                              By:    /s/ Toby J. Marshall, WSBA #32726
 5                                                    Toby J. Marshall, WSBA #32726
                                                      Email: tmarshall@terrellmarshall.com
 6                                                    936 North 34th Street, Suite 300
                                                      Seattle, Washington 98103‐8869
 7                                                    Telephone: (206) 816‐6603
 8                                                    Facsimile: (206) 319‐5450

 9                                              Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S MEMORANDUM IN OP‐POSITION TO PROPOSED INTERVENOR
     PLAINTIFFS’ MOTION TO INTERVENE AND FOR LEAVE TO FILE MOTION TO           TERRELL MARSHALL LAW GROUP PLLC
                                                                                    936 North 34th Street, Suite 300
     DISMISS, OR, IN THE ALTERNATIVE, TRANSFER [DKT. NOS. 55 AND 56] ‐ 17          Seattle, Washington 98103‐8869
                                                                                 TEL. 206.816.6603  FAX 206.319.5450
     Case No.: 2:19‐cv‐01613‐JLR                                                        www.terrellmarshall.com
